223 So. 2d 603 (1969)
John Allen PADGETT
v.
STATE of Alabama.
4 Div. 359.
Supreme Court of Alabama.
May 29, 1969.
MacDonald Gallion, Atty. Gen., and Richard F. Calhoun, Asst. Atty. Gen., for petitioner.
Smith & Smith, Dothan, opposed.
SIMPSON, Justice.
Petition of the State, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision in Padgett v. State, 44 Ala. App. ___, 223 So. 2d 597.
Writ denied.
LIVINGSTON, C. J., and COLEMAN and BLOODWORTH, JJ., concur.